Citation Nr: 9907241	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from January 1975 to August 
1996.

This appeal is from a November 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
bilateral hearing loss disability.

FINDING OF FACT

The appellant has not submitted competent medical evidence 
that either ear has a current disability due to impaired 
hearing.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss disability is not well grounded, and VA has no 
duty to assist the appellant to develop facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant's service medical records contain reports of 
pure tone audiometry studies done on entrance into service 
and on retirement from service, as well as reports of several 
intervening studies.



The November 1974 entrance audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not 
given
5
LEFT
20
5
10
Not 
given
5

The April 1996 retirement audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
5
5
LEFT
15
5
10
5
15

The several audiological evaluations performed between 
entrance and retirement showed no threshold greater than 25 
decibels at the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz.

On VA audiological evaluation in November 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
10
15
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

The appellant asserts that his hearing acuity deteriorated 
during his years in service due to noise exposure.  He argues 
that he should be compensated for the amount of 
deterioration.

II.  Analysis

In seeking VA disability compensation for impaired hearing, 
the appellant seeks to establish that current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).  
Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

Actual diminution of hearing acuity is not necessarily a 
disability.  Disability due to impaired hearing is defined by 
regulation.

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

38 C.F.R. § 3.385 (1998).  Even though the appellant may be 
sensitive to the amount his hearing acuity has diminished 
while in service, the actual amount of impairment, as shown 
by pure tone thresholds and speech recognition scores, is a 
medical matter that he as a lay person is not competent to 
determine.  Espiritu, 2 Vet. App. 492.

A claimant must have the disability for which he seeks 
compensation for the claim to be well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The appellant has 
presented no competent medical evidence that he has a 
disabling degree of hearing impairment.  Consequently, his 
claim for service connection for bilateral impaired hearing 
disability is not well grounded, and VA has no duty to assist 
him to develop facts in support of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


ORDER

Whereas the claim of entitlement to service connection for 
bilateral hearing loss disability is not well grounded, the 
claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


